76 F.3d 380
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Alvin BONNER, Defendant-Appellant.
No. 94-5756.
United States Court of Appeals, Sixth Circuit.
Jan. 18, 1996.

Before:  MERRITT, Chief Judge;  and GUY and SILER, Circuit Judges.
PER CURIAM.


1
Following its decision in Bailey v. United Sates, 116 S.Ct. 501 (1995), the United States Supreme Court granted certiorari in this case and remanded for reconsideration.


2
In Bailey, the Court dealt with the type of nexus that must exist between drugs and firearms to support a conviction for a violation of 18 U.S.C. § 924(c).   Although subsequent cases will undoubtedly add additional gloss to the Bailey holding, there is no need to do so here.   It is clear that Bonner's § 924(c) conviction, which we previously affirmed, does not meet the nexus test laid down in Bailey.


3
Accordingly, the conviction and sentence imposed for Bonner's § 924(c) offense are REVERSED and this case is REMANDED to the district court so that Bonner may be resentenced.